 
 
Exhibit 10.60
 

BRIDGE LOAN AGREEMENT
 

This Loan Agreement (the "Loan Agreement") is made as of
________________________, by and between
___________________________________________(the "Lender") and Ocean Thermal
Energy Corporation (the "Borrower").
 
WITNESSETH:
 

WHEREAS, the Borrower desires to obtain certain credit facilities, as set forth
in this Loan Agreement, and the Lender is willing to provide such credit
facilities on the terms and conditions set forth herein;
 
NOW, THEREFORE, the Lender and the Borrower, intending to be legally bound,
hereby agree as follows:
 

1. The Credit Facilities. The Lender agrees, pursuant to the terms and
conditions of this Loan Agreement and the other Loan Documents (as defined
below), to make a loan to the Borrower in the original principal amount of up to
____________________________Dollars ($____________) (the "Loan"), with the
specific amount to be determined at its sole discretion of the Lender. The Loan
shall be evidenced by a Note (the "Note") and shall be made in accordance with
and subject to the terms and conditions of this Loan Agreement, the Note and the
other Loan Documents.
 

2. The Loan Documents. The following documents and materials (together with this
Loan Agreement and any other accessory documents executed in connection
herewith, such documents and materials, as they may be amended, restated,
renewed and extended, are collectively referred to herein as the "Loan
Documents") have been or will be executed in connection with the Loan:
 
a. Note; and,
 
b. A warrant, of even date herewith, granting to Lender the right to acquire
shares of Ocean Thermal Energy Corporation common stock, calculated at a 15%
discount the Borrower’s common shares on the day prior to Lender exercising the
warrant.
 
3. Interest Rate. The Loan shall bear interest as set forth in the Note.
 

4. Repayment. Repayment of the Loan shall be made as set forth in the Note, and
pre­ payment shall be permitted as therein specified.
 

5. Use of Proceeds. The proceeds of the Loan shall be used to finance Borrower’s
acquisition costs for a revenue-producing Ocean Thermal Energy Conversion
(“OTEC”) and Seawater Air Conditioning (“SWAC”) engineering company with
patented technology, contracts including two large OTEC contracts worth more
than $75 million to the Company, and several technology contracts with tier-1
oil and gas companies.
 

6. Security. The Loan will be unsecured.
 
 
1

 
 

7. Expenses and Fees. The Borrower agrees to pay the Lender for all reasonable
out-of­ pocket expenses of every nature related to their respective credit
facilities, including, but not limited to, attorneys' fees (not to exceed
$5,000) and out-of-pocket expenses which the Lender may incur in connection with
the execution or carrying out of this Loan Agreement and the other Loan
Documents, or its rights hereunder and thereunder, and the Lender may pay any or
all such expenses and add the amount thereof to the indebtedness secured or
assured pursuant to the Loan Documents.
 
8. Representations and Warranties. The Borrower, in order to induce the Lender
to make the Loan, makes the following representations, warranties and promises:
 
a. Good Standing. The Borrower is a corporation, duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
with powers adequate to own its properties, and to carry on its business as
presently conducted by it.
 

b. Authority; Binding Agreement. The execution, delivery and performance of the
Loan Documents are within the corporate power of the Borrower, have been duly
authorized by the Borrower and are not in contravention of law or the terms of
the Borrower's Articles of Incorporation and By-Laws. The execution, delivery
and performance of the Loan Documents does not and will not contravene any
documents, agreements or undertakings to which the Borrower is a party or by
which the Borrower is bound. No approval of any person, corporation,
governmental body or other entity is a prerequisite to the execution, delivery,
validity or enforceability and performance of the Loan Documents. When executed
by the Borrower, the Loan Documents to which the Borrower is a party will
constitute the legally binding obligations of the Borrower, enforceable in
accordance with their terms except as the enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors' rights generally.
 
c. Financial Information. Subject to any limitation stated therein or in
connection therewith, all balance sheets, earning statements, accounts
receivable lists and aging schedules and other financial data which have been or
shall be furnished to the Lender by the Borrower to induce the Lender to enter
into this Loan Agreement or otherwise in connection herewith, do or will fairly
represent the financial condition of the Borrower in all material respects, are
accurate, complete and correct in all material respects insofar as completeness
may be necessary to give the Lender a true and accurate knowledge of the subject
matter as of the date hereof. There are no material liabilities, direct or
indirect, fixed or contingent, of the Borrower as of the date of such financial
statements which are not reflected therein or in the notes thereto. There has
been no material adverse change in the financial condition or operations of the
Borrower since the date of said financial statements or since the respective
dates on which the Borrower furnished the Lender with other financial data or
other representations about their financial condition.
 
d. Solvency. Any borrowings to be made by Borrower under this Loan Agreement do
not and will not render Borrower insolvent. The Borrower is not contemplating
either the filing of a petition under any state or federal bankruptcy or
insolvency laws, or the liquidation of all or a major portion of its property,
and the Borrower has no knowledge or any reason to know of any person
contemplating the filing of any such petition against it.
 
 
2

 
 
9. Covenants. The Borrower agrees with the Lender that during the term of this
Agreement and the other Loan Documents, and any extensions, replacements or
renewals thereof (except as otherwise agreed by the Lender in writing):
 

a. Insurance. The Borrower shall maintain adequate fire and extended coverage
insurance, with the Lender named as lender loss payee, as well as general
liability, business interruption and other insurance policies as are customary.
All such insurance:
 
i. Shall be issued in such amounts and by such companies as are satisfactory to
the Lender; and
  

ii. Shall contain provisions providing for thirty (30) days' prior written
notice to the Lender of any intended change or cancellation and providing that
no such change or cancellation shall be effective as to the Lender in the
absence of such notice.
 
b. Notice of Default; Litigation. The Borrower shall notify the Lender in
writing immediately upon becoming aware of any default hereunder, or of any
actions, suits, investigations, or proceedings at law, in equity or before any
governmental authority that may have a material adverse effect on such Borrower,
pending or threatened, against or affecting the Borrower or involving the
validity or enforceability of the Loan Documents.
 

c. Financial Information. At the request of Lender, the Borrower shall furnish
or cause to be furnished to the Lender (i) on an annual basis, federal income
tax returns of the Borrower and annual financial statements of the Borrower,
compiled by certified public accountants, within one hundred twenty (120) days
after the end of each fiscal year; and (ii) on a fiscal quarter basis,
internally-prepared interim financial statements of the Borrower in a form
satisfactory to Lender within thirty (30) days of the close of each fiscal
quarter. For the sake of clarity, required public filings of Borrower’s
financial information shall be deemed to satisfy the obligation of the Borrower
under this provision.
 

d. Expenses. The Borrower shall pay all costs and expenses (including, but not
limited to, attorneys' fees) incidental to the Loan and to the collection of all
obligations pursuant to the Loan Documents.
 

e. Deposit Relationship. The Borrower shall establish and maintain their primary
deposit relationship with a bank reasonably acceptable to the Lender.
 

f. Further Assurances. The Borrower shall execute such documents as the Lender
may reasonably request relating to the Loan.
 
g. Nature of Business. The Borrower shall not enter into any type of business
other than that in which it is presently engaged, or otherwise significantly
change the scope or nature of its business.
 

h. Mergers, Etc. The Borrower shall not wind up, liquidate or dissolve,
reorganize, merge or consolidate with or into, or convey, sell, assign,
transfer, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any person, or acquire all or substantially all
of the assets or the business of any person.
 

 
3

 


i. Sale of Assets, Etc. The Borrower shall not sell, lease, assign, transfer, or
otherwise dispose of any of its now owned or hereafter acquired assets, except:
(1) inventory disposed of in the ordinary course of business; and (2) the sale
or other disposition of assets no longer used or useful in the conduct of its
business.
 

j. Additional Borrowings. Borrower shall not create, incur, assume, or suffer to
exist, any indebtedness, except: (i) borrowings pursuant to this Agreement or
other agreements with other lenders that substantially conform to the attached
Term Sheet; (ii) unsecured trade credit incurred in the ordinary course of
business which are paid in a timely manner; (iii) other obligations to the
Lender; and (iv) borrowings used to prepay in full the Borrower's obligations
under the Loan Documents, including project revenue.
 

k. Guaranties, Etc. The Borrower shall not assume, guaranty, endorse, or
otherwise be or become directly or contingently responsible or liable
(including, but not limited to, an agreement to purchase any obligation, stock,
assets, goods, or services, or to supply or advance any funds, assets, goods, or
services, or an agreement to maintain or cause such person to maintain a minimum
working capital or net worth, or otherwise to assure the creditors of any person
against loss) for obligations of any person, except (i) guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business and (ii) guaranties in favor of
the Lender.
 
1. Liens, Etc. Borrower shall not create, incur , assume or suffer to exist, any
mortgage, security interest, pledge, lien, charge or other encumbrance of any
nature whatsoever on any of their respective assets, now or hereafter owned,
other than (i) liens in favor of the Lender; (ii) liens under workmen's
compensation, unemployment insurance and social security or similar laws; and
(iii) liens imposed by law, such as carriers, warehousemen's or mechanic's
liens, incurred in good faith in the ordinary course of business which are not
past due for more than thirty (30) days (other than to the extent a longer
period is permitted by their creditors in the ordinary course of business) or
which are being contested in good faith by appropriate proceedings, a stay of
execution having been served.
 

m. Loan and Advances. The Borrower shall not make any additional loans or
advances to any individual, firm or corporation.
 

10. Conditions Precedent. The obligation of the Lender to make the Loan is
subject to the satisfaction by the Borrower of the following conditions
precedent:
 

a. The Borrower' s representations and warranties as contained herein shall be
accurate and complete as of the date of closing;
 

b. The Borrower shall not be in default under any of the covenants contained
herein as of the date of closing;
 

c. The Borrower shall have executed and delivered all of the Loan Documents to
which they are parties;
 

d. The Borrower shall have delivered to the Lender all of the documents (fully
executed) and materials and satisfied all of the requirements reasonably
requested by Lender to evidence the obligations of Borrower with respect to the
Loan in such form and substance as may be reasonably acceptable to the Lender.
 
 
4

 
 
  e. The Borrower shall provide the Lender with confirmation that there are no
known disputes or pending actions between such Borrower and the Internal Revenue
Service.
 

f. The Borrower shall furnish the Lender with such other documents, opinions,
certificates, evidence and other matters as may be reasonably requested by the
Lender at or prior to closing.
 

11. Events of Default; Acceleration; Remedies. The occurrence of any one or more
of the following events shall constitute a default (an "Event of Default") under
this Agreement:
 

a. If any statement, representation or warranty made by the Borrower in the Loan
Documents, in connection therewith or any financial statement, report, schedule,
or certificate furnished to the Lender by the Borrower, any of its
representatives, employees or accountants during the term of this Agreement
shall prove to have been false or misleading when made, or subsequently becomes
false or misleading, in any material respect;
 

b. Default by the Borrower in payment within five (5) days of the due date of
any principal or interest or other amounts called for under the Loan Documents;
 

c. Default by the Borrower in the performance or observance of any of its
respective obligations under the provisions, terms, conditions, warranties or
covenants of the Loan Documents and such failure shall continue for a period of
thirty (30) days or more following receipt of written notice thereof from the
Lender.
 

d. The occurrence of an event of default not cured within any applicable remedy
period, under any obligations of the Borrower to the Lender other than under the
Loan Documents, whether created prior to, concurrent with, or subsequent to
obligations arising out of the Loan Documents;
 

e. The occurrence of an event of default not cured within any applicable remedy
period, under any other obligation of the Borrower in an aggregate amount of Ten
Thousand Dollars ($10,000.00) or more, for borrowed money or under any lease;
 

f. The dissolution, termination of existence, merger or consolidation of the
Borrower, or a sale of all or substantially all of the assets of the Borrower
out of the ordinary course of business;
 
g. A change in the beneficial ownership of fifty percent (50%) or more (in the
aggregate) of the issued and outstanding voting capital stock of the Borrower
from the ownership on the date of this Loan Agreement, whether through transfer,
issuance of stock or membership interests or otherwise.
 
h. The Borrower shall (i) apply for or consent to the appointment of a receiver,
trustee or liquidator of any of their or its property, (ii) admit in writing
their or its inability to pay their or its debts as they mature, (iii) make a
general assignment for the benefit of creditors, (iv) be adjudicated a bankrupt
or insolvent, (v) file a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization to take advantage of any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it or he in any proceeding under any such law or (vi)
offer or enter into any compromise, extension or arrangement seeking relief or
extension of their or its debts;
 
 
5

 
  

i. In the event that proceedings shall be commenced or an order, judgment or
decree shall be entered against the Borrower, without the application, approval
or consent of such Borrower (as the case may be) in or by any court of competent
jurisdiction, relating to the bankruptcy, dissolution, liquidation,
reorganization or the appointment of a receiver, trustee or liquidator of such
Borrower of all or a substantial part of their or its assets, and such
proceedings, order, judgment or decree shall continue undischarged or unstayed
for a period of 90 days;
 
j. A final and unappealable judgment for the payment of money in excess of Ten
Thousand Dollars ($10,000.00) shall be rendered against the Borrower and the
same shall remain undischarged for a period of 60 days, during which period
execution shall not be effectively stayed; or
 

Upon the occurrence of any Event of Default, automatically upon an Event of
Default under subsection (h) or (i) of this Section or otherwise at the election
of the Lender, (i) all of the obligations of the Borrower to the Lender, either
under this Loan Agreement or otherwise, will immediately become due and payable
without further demand, notice or protest, all of which are hereby expressly
waived; (ii) the Lender may proceed to protect and enforce its rights, at law,
in equity, or otherwise, against the Borrower and may proceed to liquidate and
realize upon any of its collateral in accordance with the rights of a mortgagee
or a secured pai1y under the Uniform Commercial Code, any other applicable law,
any Loan Document, any agreement between the Borrower and the Lender; and/or
(iii) the Lender's commitment to make further loans under this Agreement or any
other agreement with the Borrower will immediately cease and terminate.
 

12. General Provisions. The Lender and the Borrower agree as follows with
respect to the Loan Documents:
 

a. Waivers.
 

i. The Borrower hereby waives, to the fullest extent permitted by law,
presentment, notice, protest and all other demands and notices of any
description and assent (1) to any extension of the time of payment or any other
indulgence, (2) to any substitution, exchange or release of collateral, and (3)
to the release of any other person primarily or secondarily liable for the
obligations evidenced hereby.
 

ii. No delay or omission on the part of the Lender in exercising any right,
privilege or remedy hereunder shall operate as a waiver of such right, privilege
or remedy or of any other right, privilege or remedy under the Loan Documents.
No waiver of any right, privilege or remedy or any amendment to the Loan
Documents shall be effective unless made in writing and signed by the Lender. A
waiver on any one occasion shall not be construed as a bar to or waiver of any
such right, privilege and/or remedy on any future occasion. No single or partial
exercise of any power hereunder shall preclude other or future exercise thereof
or the exercise of any other right. The acceptance by the Lender of any payment
after any default under the Loan Documents shall not operate to extend the time
of payment of any amount then remaining unpaid hereunder or constitute a waiver
of any rights of the Lender hereof under the Loan Documents.
 

b. Binding Agreement. The Loan Documents shall inure to the benefit of and shall
be binding upon the parties hereto and their respective heirs, legal
representatives, successors, and assigns;
 
 
6

 
  

c. Entire Agreement and Amendment. The Loan Documents constitute the entire
agreement between the Lender and the Borrower with respect to the Loan and shall
not be changed in any respect except by written instrument signed by the parties
thereto;
 

d. Governing Law. The Loan Documents and all rights and obligations thereunder,
including matters of construction, validity, and performance, shall be governed
by the laws of the Commonwealth of Pennsylvania;
 

e. Severability. If any term, condition, or provision of the Loan Documents or
the application thereof to any person or circumstance shall, to any extent, be
held invalid or unenforceable according to law, then the remaining terms,
conditions, and provisions of the Loan Documents, or the application of any such
invalid or unenforceable term, condition or provision to persons or
circumstances other than those to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, condition, and provision of the
Loan Documents shall be valid and enforced to the fullest extent permitted by
law;
 

f. Notice. Any demand or notice required or permitted under the Loan Documents
shall be effective if either: (i) hand-delivered to the addressee, or (ii)
deposited in the mail, registered or certified, return receipt requested and
postage prepaid, or delivered to a private express company addressed to the
addressee: (A) at the address shown below, or (B) if such party has provided the
other in writing with a change of address, at the last address so provided. Any
notice or demand mailed as provided in this paragraph shall be deemed given and
received on the earlier of: (i) the date received; (ii) or the date of delivery,
refusal or non-delivery as indicated on the return receipt, if sent by mail or
private express as provided above.
 

Borrower:
 
Lender:
 
 
Ocean Thermal Energy Corporation
 
 
 
 
800 South Queen Street Lancaster, PA 17603
 
 
 
 
 
 
 
 
 
With a copy to:
 
 
 
 
Gerald Koenig, Esq.

 
With copy to:
 
 
8220 Crestwood Heights Drive, #1105
 
 
 
 
McLean, VA 22102
 
 
 
 
 
 
 
 
 

  

 
7

 
 
g. Conflict Among Loan Documents. In the event of any conflict between the
terms, covenants, conditions and restrictions contained in the Loan Documents,
the term, covenant and condition or restriction which grants the greater benefit
upon the Lender shall control. The determination as to which term, covenant,
condition or restriction is the more beneficial shall be made by the Lender in
its sole discretion.
 

h. Costs of Collection. The Borrower agree to pay on demand all reasonable out­
of-pocket costs of collection under the Loan Documents, including reasonable
attorneys' fees, whether or not any foreclosure or other action is instituted by
the Lender in its discretion.
 

i. Set-Off, Etc. As additional collateral, the Borrower grants (1) a security
interest in, or pledges, assigns and delivers, to the Lender, as appropriate,
all deposits, credits and other property now or hereafter due from the Lender to
the Borrower and (2) the right to set-off and apply (and a security interest in
said right), from time to time hereafter and without demand or notice of any
nature, all, or any portion, of such deposits, credits and other property,
against the indebtedness evidenced by any of the Notes, whether the other
collateral, if any, is deemed adequate or not.
 
j. Rights Cumulative. All rights and remedies of the Lender, whether granted
herein or otherwise, shall be cumulative and may be exercised singularly or
concurrently, and the Lender shall have, in addition to all other rights and
remedies, the rights and remedies of a secured party under the Uniform
Commercial Code of Pennsylvania. Except as otherwise provided by law, the Lender
shall have no duty as to the collection or protection of the collateral or of
any income thereon, or as to the preservation of any rights pertaining thereto
beyond the safe custody thereof.
 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Loan
Agreement as of the date indicated above.
 

OCEAN THERMAL ENERGY CORPORATION
  

By: ______________________________________
Name: Jeremy P Feakins
Title: Chairman and CEO
 

 
LENDER:
 
By: _______________________________________
 
Name: ____________________________
 
Title: _______________________________
 
Address: ___________________________
 
___________________________________
 
Phone Number: ____________________
 
Email address: _____________________
 
 
8

 
 
WARRANT
 

to Purchase up to _____________ Shares of Common Stock
$ - 0 - Par Value Per Share, of
 
OCEAN THERMAL ENERGY CORPORATION
 

This is to certify that, for value received,
_____________________________ ("Lender") or any permitted transferee (Lender or
such transferee being hereinafter called the "Holder") is entitled to purchase,
subject to the provisions of this Warrant, from Ocean Thermal Energy
Corporation, a Nevada corporation ("OTEC"), at any time on or after the date
hereof, an aggregate of up to __________________ fully paid and non-assessable
shares of common stock, $ -0- par value (the "Common Stock"), of OTEC at a price
per share equal to a 15% discount from the price of the Common Stock on the last
trading day before such purchase, subject to adjustment as herein provided (the
"Exercise Price").
 
1. Exercise of Warrant. Subject to the provisions hereof, this Warrant may be
exercised, in whole or in part, or sold, assigned or transferred at any time or
from time to time on or after the date hereof. This Warrant shall be exercised
by presentation and surrender hereof to OTEC at the principal office of OTEC,
accompanied by (i) a written notice of exercise, (ii) payment to OTEC, for the
account of OTEC, of the Exercise Price for the number of shares of Common Stock
specified in such notice, and (iii) a certificate of the Holder specifying the
event or events which have occurred and entitle the Holder to exercise this
Warrant. The Exercise Price for the number of shares of Common Stock specified
in the notice shall be payable in immediately available funds or in the form of
an offset to amount owed by OTEC to Lender.
 
 
Upon such presentation and surrender, OTEC shall issue promptly (and within one
business day if reasonably requested by the Holder) to the Holder or its
assignee, transferee or designee the number of shares of Common Stock to which
the Holder is entitled hereunder. OTEC covenants and warrants that such shares
of Common Stock, when so issued, will be duly authorized, validly issued, fully
paid and non-assessable, and free and clear of all liens and encumbrances.
 
If this Warrant is exercised in part only, OTEC shall, upon surrender of this
Warrant for cancellation, execute and deliver a new Warrant evidencing the
rights of the Holder thereof to purchase the balance of the shares of Common
Stock issuable hereunder. Upon receipt by OTEC of this Warrant, in proper form
for exercise, the Holder shall be deemed to be the holder of record of the
shares of Common Stock issuable upon such exercise, notwithstanding that the
stock transfer books of OTEC may then be closed or that certificates
representing such shares of Common Stock shall not then be actually delivered to
the Holder. OTEC shall pay all expenses, and any and all United States federal,
state and local taxes and other charges, that may be payable in connection with
the preparation, issuance and delivery of stock certificates pursuant to this
Paragraph 1 in the name of the Holder or its assignee, transferee or designee.
 
 
9

 
 
2. Reservation of Shares; Preservation of Rights of Holder.
 

OTEC shall at all times while this Warrant is outstanding and unexercised,
maintain and reserve, free from preemptive rights, such number of authorized but
unissued shares of Common Stock as may be necessary so that this Warrant may be
exercised without any additional authorization of Common Stock after giving
effect to all other options, warrants, convertible securities and other rights
to acquire shares of Common Stock at the time outstanding. OTEC further agrees
that (i) it will not, by charter amendment or through reorganization,
consolidation, merger, dissolution or sale of assets, or by any other voluntary
act or omission, avoid or seek to avoid the observance or performance of any of
the covenants, stipulations or conditions to be observed or performed hereunder,
and (ii) it will promptly take all action reasonably necessary to protect the
rights of the Holder as provided herein.
 

3. Fractional Shares. OTEC shall not be required to issue any fractional shares
of Common Stock upon exercise of this Warrant. In lieu of any fractional shares,
the Holder shall be entitled to receive an amount in cash equal to the amount of
such fraction multiplied by the Exercise Price.
 
4. Exchange or Loss of Warrant. This Warrant is exchangeable, without expense,
at the option of the Holder, upon presentation and surrender hereof at the
principal office of OTEC for other warrants of different denominations entitling
the Holder to purchase, in the aggregate, the same number of shares of Common
Stock issuable hereunder. The term " Warrant" as used herein includes any
warrants for which this Warrant may be exchanged. Upon receipt by OTEC of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
reasonably satisfactory indemnification, and upon surrender and cancellation of
this Warrant, if mutilated, OTEC will execute and deliver a new Warrant of like
tenor and date.
 
5. Adjustment. The number of shares of Common Stock issuable upon the exercise
of this Warrant and the Exercise Price shall be subject to adjustment from time
to time as provided in this Paragraph.
 

(A) Stock Dividends, etc.
 

(1) Stock Dividends. In case OTEC shall pay or make a dividend or other
distribution on any class of capital stock of OTEC payable in Common Stock, the
number of shares of Common Stock issuable upon exercise of this Warrant shall be
increased by multiplying such number of shares by a fraction of which the
denominator shall be the number of shares of Common Stock outstanding at the
close of business on the day immediately preceding the date of such distribution
and the numerator shall be the sum of such number of shares and the total number
of shares of Common Stock constituting such dividend or other distribution, such
increase to become effective immediately after the opening of business on the
day following such distribution.
 

(2) Subdivisions. In case outstanding shares of Common Stock shall be subdivided
into a greater number of shares of Common Stock, the number of shares of Common
Stock issuable upon exercise of this Warrant at the opening of business on the
day following the day upon which such subdivision becomes effective shall be
proportionately increased, and, conversely, in case outstanding shares of Common
Stock shall each be combined into a smaller number of shares of Common Stock,
the number of shares of Common Stock issuable upon exercise of this Warrant at
the opening of business on the day following the day upon which such combination
becomes effective shall be proportionately decreased, such increase or decrease,
as the case may be, to become effective immediately after the opening of
business on the day following the date upon which such subdivision or
combination becomes effective.
 
 
10

 
  

(3) Reclassifications. The reclassification of Common Stock into securities
(other than Common Stock) and/or cash and/or other consideration shall be deemed
to involve a subdivision or combination, as the case may be, of the number of
shares of Common Stock outstanding immediately prior to such reclassification
into the number or amount of securities and/or cash and/or other consideration
outstanding immediately thereafter and the effective date of such
reclassification shall be deemed to be "the day upon which such subdivision
becomes effective," or "the day upon which such combination becomes effective,"
as the case may be, within the meaning of clause (2) above.
 

(4) Optional Adjustments. OTEC may make such increases in the number of shares
of Common Stock issuable upon exercise of this Warrant, in addition to those
required by this subparagraph (A), as shall be determined by its Board of
Directors to be advisable in order to avoid taxation so far as practicable of
any dividend of stock or stock rights or any event treated as such for federal
income tax purposes to the recipients.
 

(5) Adjustment to Exercise Price. Whenever the number of shares of Common Stock
issuable upon exercise of this Warrant is adjusted as provided in this Paragraph
5(A), the Exercise Price shall be adjusted by a fraction in which the numerator
is equal to the number of shares of Common Stock issuable prior to the
adjustment and the denominator is equal to the number of shares of Common Stock
issuable after the adjustment, rounded to the nearest cent.
 

6. Right of the Holder.
 
(A) Without limiting the foregoing or any remedies available to the Holder, it
is specifically acknowledged that the Holder would not have an adequate remedy
at law for any breach of the provisions of this Warrant and shall be entitled to
specific performance of OTEC' s obligations under, and injunctive relief against
any actual or threatened violation of the obligations of any person subject to,
this Warrant.
 

(B) The Holder shall not, by its status as Holder, be entitled to any rights of
a stockholder in OTEC.
 
7. Termination. This Warrant and the rights conferred hereby shall terminate on
December 31, 2020.
 
8. Goyerning Law. This Warrant shall be deemed to have been delivered in, and
shall be governed by and interpreted in accordance with the substantive laws of,
the Commonwealth of Pennsylvania, except to the extent that Nevada law may
govern certain aspects of this Warrant as it relates to OTEC.
 

 
Dated: _______________________
 
 OCEAN THERMAL ENERGY CORPORATION
  

By: ____________________________
 
Name: Jeremy Feakins Title: CEO
 
 
11

 
 
PROMISSORY NOTE
 
 $____________
 Date:__________________

 
FOR VALUE RECEIVED, Ocean Thermal Energy Corporation, a Nevada corporation with
an address of 800 South Queen Street, Lancaster, PA 17603 (the "Borrower"),
hereby promises to pay to the order of ____________________________________(the
"Lender"), at 800 South Queen Street, Lancaster, PA 17603, or at any other place
designated to the Borrower by the Lender in writing, the principal sum of
___________________ Dollars ($______________), with interest as herein
specified, and under the terms and conditions stated herein.
 

1. Repayment of Principal and Interest. Principal and interest shall be repaid
by Borrower to Lender as follows: The Borrower shall repay the principal amount
of $_____________________ on the earlier of (i) July 30, 2019, or (ii) any time
after October 31st, 2018, if the Lender demands early repayment  (the "Maturity
Date"), the Borrower shall pay to the Lender the unpaid principal balance of the
Loan, all accrued and unpaid interest thereon, and all other costs and amounts
payable to the Lender hereunder. Prior to the Maturity Date, interest-only
payments made quarterly in arrears, commencing on May 15, 2018.
 

All amounts payable hereunder are payable in lawful money of the United States
of America at the address of the Lender set forth above in immediately available
funds. Prior to a Default, all payments shall be applied first on account of
other charges, second to accrued interest due on the unpaid balance of principal
and finally the remainder of such payments shall be applied to unpaid principal.
If a Default occurs, payments and monies received may be applied in any manner
and order deemed appropriate by the Lender.
 

2. Rates and Calculation of lnterest. Interest on the outstanding and unpaid
principal balance of the Loan shall be calculated for the actual number of days
in the then current calendar year that principal is outstanding, based upon a
year of three hundred sixty (360) days, accrue and shall be paid at the fixed
rate of interest per annum equal to ten percent (10%).
 

In no event shall the rate of interest hereunder be in excess of the maximum
amount permitted by law. In the event the rate of interest hereunder is
determined to be in excess of the maximum amount permitted by law, such interest
rate shall be automatically decreased to the maximum rate permitted by law.
 

In addition to all other rights contained in this Note, if a Default (defined
herein) occurs and as long as a Default continues, all outstanding sums
hereunder shall bear interest at the interest rate otherwise prevailing under
the preceding paragraph, plus 10% (the "Default Rate"). The Default Rate shall
also apply from acceleration until all unpaid sums and obligations (whether
matured or contingent) hereunder and any judgments thereon are paid in full.
 

3. Prepayment. This Note may be prepaid in whole or in part at any time at the
option of the Borrower without premium or penalty. Each prepayment shall be
applied first to the payment in full of other charges payable hereunder, then to
accrued interest and the remainder of such payment, if any, shall be applied to
the reduction of the unpaid principal balance. The Lender may demand early
repayment any time after October 31st, 2018.
 

4. Loan Agreement. This Note is the Note referred to in the agreements between
the Borrower and the Lender, including, but not limited to the Loan Agreement of
even date herewith (the "Loan Agreement") and the Loan Documents referenced
therein (the "Loan Documents"). The failure of the Borrower to execute any such
agreement or other document shall not affect the validity of this Note. This
Note shall evidence all obligations of the Borrower to the Lender under the Loan
Agreement and Loan Documents.
 
 
12

 
 

5. Integration. The terms and conditions of this Note, together with the terms
and conditions of the Loan Agreement and the Loan Documents, contains the entire
understanding between the Borrower and the Lender with respect to the
indebtedness evidenced hereby. Such understanding may not be amended, modified,
or terminated except in writing duly executed by the parties hereto.
 

6. Security. This Note is unsecured.
 

7. Default and Remedies. The occurrence of any default or event of default
("Default”,) as defined in the Loan Agreement and/or the Loan Documents, shall
constitute a Default of and under this Note.
 

When a Default occurs, the Lender, at its option, may declare the entire unpaid
balance of principal of this Note, unpaid interest thereon and all other
charges, costs and expenses provided for herein, in the Loan Agreement and/or
any of the Loan Documents, and/or pursuant to any other agreements between
Borrower and Lender, immediately due and payable without notice to or demand
upon the Borrower. Upon the occurrence of a Default, the Lender shall have all
of the rights and remedies with respect the Loan Agreement, the Loan Documents,
this Note, and/or otherwise provided for by law, in equity, and otherwise.
 

8. Waiver. The undersigned hereby waives presentment for payment, demand, notice
of nonpayment, notice of protest, and protest of this Note, and all of the
notices in connection with delivery, acceptance, performance, default, or
enforcement of the payment of this Note. The failure by the Lender to exercise
any right or remedy shall not be taken to waive the exercise of the same
thereafter for the same or any subsequent Default. The Borrower waives any claim
of set-off, recoupment and/or counterclaim. All notices to the Borrower shall be
adequately given if mailed postage prepaid to the address appearing in the
Lender' s records. The Borrower intends this Note to be a sealed instrument and
to be legally bound hereby.
 

9. Holder. The references to "Lender" herein shall be deemed to be references to
any subsequent assignee, transferee, or other holder of this Note.
Notwithstanding anything to the contrary herein, this Note shall be
nontransferable, except by operation of law.
 
10. Governing Law. This Note shall be construed in accordance with the domestic
internal laws of the Commonwealth of Pennsylvania, without reference to any
conflict of laws provisions, as a Note made, delivered and to be wholly
performed within the Commonwealth of Pennsy1vnia.
 

11. Judicial Proceedings. Any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by the Borrower or the Lender, or any of
their successors or assigns, on or with respect to this Note or the dealings of
the Borrower or the Lender with respect hereto, shall be tried only by a court
and not by a jury. THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. In
connection therewith, the Borrower agrees that any suit, action or proceeding
arising hereunder or with respect hereto will be instituted in the Court of
Common Pleas of York County, Pennsylvania, or the United States District Court
for the Middle District of Pennsylvania, and irrevocably and unconditionally
submits to the jurisdiction of each such Court for such purpose. Further, the
Borrower waives any right it may have to claim or recover, in any such suit,
action or proceeding, any special, exemplary, punitive or consequential damages
or any damages other than, or in addition to, actual damages. THE BORROWER
ACKNOWLEDGES AND AGREES THAT THIS PARAGRAPH IS A SPECIFIC AND MATERIAL ASPECT OF
THIS NOTE AND THAT THE LENDER WOULD NOT EXTEND CREDIT IF THE WAIVERS SET FORTH
IN THIS PARAGRAPH WERE NOT A PART OF THIS NOTE.
 
 
LENDER:
 

 _____________________________
 
OCEAN THERMAL ENERGY CORPORATION
 

By: _______________________
 
Name: Jeremy Feakins
 
Title: CEO
 
 
13
